DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13, line 2 recites “…the longitudinal axis”, which is not clear because claim 1, from which claim 13 depends, recites a first, second and third longitudinal axis.  For purposes of examination, claim 13 is interpreted to be “…relative to the first longitudinal axis”.  Claims 14-17 are rejected at least because they depend from claim 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, US 2009/0247941 A1.
Regarding claim 1, Lu discloses a cap (nasal irrigator 1, P0017 and shown in Fig. 1) comprising: an elongated body (body 10 and connection mechanism 11, P0017) defining a first channel (first channel, see annotated Fig. 1 below) extending from a first opening (first opening, see annotated Fig. 1 below) in a base portion (connection mechanism 11) of the elongated body through a neck portion (body 10) of the elongated body to a second opening (second opening, see annotated Fig. 1 below) in a tip portion (second tube 17, P0017) of the elongated body; a side body (first tube 16, P0017) defining a second channel (second channel, see annotated Fig. 1 below) extending from the first channel near the neck portion of the elongated body to a third opening (third opening, see annotated Fig. 1 below) at a distal end of the side body, wherein the cap has only three openings (Fig. 1) and defines: a first longitudinal axis (first longitudinal axis, see annotated Fig. 3 below) through a center of the first opening in the base portion, a second longitudinal axis (second longitudinal axis, see annotated Fig. 3 below) through the tip portion, and a third longitudinal axis (third longitudinal axis, see annotated Fig. 3 below) through the side body, wherein the first longitudinal axis forms a first acute angle (first acute angle, see annotated Fig. 3 below) with the second longitudinal axis and the second longitudinal axis forms a second acute angle (second acute angle, see annotated Fig. 3 below) with the third axis, and wherein the base portion is adapted to couple to a container (Fig. 2); wherein relative diameters of the first channel and the second channel are adapted to permit liquid to flow from the base portion to the tip portion under the influence of gravity while at the same time permitting air to flow into the first channel from the second channel (air vent 12 balances pressure between inside the vessel 20 and outside, hence the rinsing liquid 21 can flow smoothly, P0017 and see Fig. 3).  

    PNG
    media_image1.png
    960
    1089
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    770
    754
    media_image2.png
    Greyscale

Regarding claim 8, Lu discloses the cap of claim 1, wherein a diameter of the second channel is less than a diameter of the first channel (see annotated Fig. 1 above, wherein the diameter of the second channel narrows toward the third opening, and thus has a diameter less than a diameter of the first channel).  
Regarding claim 13, Lu discloses the cap of claim 1, wherein an axial dimension of the side body extends at an obtuse angle (obtuse angle y, see annotated Fig. 1 below) relative to the longitudinal axis.  

    PNG
    media_image3.png
    429
    354
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of J.P. Vaughn et al. (Vaughn), US 2,330,019.
Regarding claim 9, Lu discloses the cap of claim 1.
Lu does not teach the cap further comprising an obturator or stopper, and wherein the second channel is shaped to be selectively blocked in whole or in part by said obturator or stopper.  
However, Vaughn teaches a fluid delivery device further comprising an obturator or stopper (resilient plug 25, col. 2, line 20, having an opening 26 for admission of air), and wherein the second channel is shaped to be selectively blocked in whole or in part by said obturator or stopper (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cap of Lu with the stopper of Vaughn for the purpose of preventing leakage while also balancing pressure within the vessel via the opening.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,556,056 B2. 
Regarding claims 1 and 2, Mehta ‘056 teaches a cap comprising (all claim elements from Mehta ‘056 are named identically to the elements of this application, and thus only the citation to the corresponding claim number of Mehta ‘056 is provided): an elongated body (Mehta ‘056, claim 1) defining a first channel (Mehta ‘056, claim 1) extending from a first opening (Mehta ‘056, claim 1) in a base portion (Mehta ‘056, claim 1) of the elongated body through a neck portion (Mehta ‘056, claim 1) of the elongated body to a second opening (Mehta ‘056, claim 1) in a tip portion (Mehta ‘056, claim 1) of the elongated body; a side body (Mehta ‘056, claim 1) defining a second channel (Mehta ‘056, claim 1) extending from the first channel near the neck portion of the elongated body to a third opening (Mehta ‘056, claim 1) at a distal end (Mehta ‘056, claim 1) of the side body, wherein the cap has only three openings (Mehta ‘056, claim 1) and defines: a first longitudinal axis (Mehta ‘056, claim 1) through a center of the first opening in the base portion, a second longitudinal axis (Mehta ‘056, claim 1) through the tip portion, and a third longitudinal axis (Mehta ‘056, claim 1) through the side body, wherein the first longitudinal axis forms a first acute angle (Mehta ‘056, claim 1) with the second longitudinal axis and the second longitudinal axis forms a second acute angle (Mehta ‘056, claim 1) with the third axis, and wherein the base portion is adapted to couple to a container (Mehta ‘056, claim 1); wherein relative diameters of the first channel and the second channel are adapted to permit liquid to flow from the base portion to the tip portion under the influence of gravity while at the same time permitting air to flow into the first channel from the second channel (Mehta ‘056, claim 3), wherein the cap defines a first plane (Mehta ‘056, claim 1) through the first channel and the second channel, and a second plane (Mehta ‘056, claim 1) orthogonal to the first plane, said first plane and second plane including the first longitudinal axis (Mehta ‘056, claim 1), and the second opening and the third opening are on a common side of the second plane (Mehta ‘056, claim 1).
Regarding claim 3, Mehta ‘056 teaches the cap of claim 2, wherein a diameter of the second channel is less than a diameter of the first channel (claim 2).
Regarding claim 4, Mehta ‘056 teaches the cap of claim 2, further comprising an obturator or stopper, and wherein the second channel is shaped to be selectively blocked in whole or in part by the obturator or stopper (claim 4).
Regarding claim 5, Mehta ‘056 teaches the cap of claim 4, wherein the obturator or stopper is adapted to be manipulated by hand to control the flow of air into the second channel (claim 5).
Regarding claim 6, Mehta ‘056 teaches the cap of claim 4, wherein the obturator or stopper is permanently connected to the side body (claim 6).
Regarding claim 7, Mehta ‘056 teaches the cap of claim 4, wherein the second channel is shaped to fixedly receive the obturator or stopper (claim 7).
Regarding claim 8, Mehta ‘056 teaches the cap of claim 1, wherein a diameter of the second channel is less than a diameter of the first channel (claim 2 and claim 3).
Regarding claim 9, Mehta ‘056 teaches the cap of claim 1, further comprising an obturator or stopper, and wherein the second channel is shaped to be selectively blocked in whole or in part by said obturator or stopper (claim 3 and claim 4).
Regarding claim 10, Mehta ‘056 teaches the cap of claim 9, wherein the obturator or stopper is adapted to be manipulated by hand to control the flow of air into the second channel (claim 5).
Regarding claim 11, Mehta ‘056 teaches the cap of claim 9, wherein the obturator or stopper is permanently connected to the side body (claim 6).
Regarding claim 12, Mehta ‘056 teaches the cap of claim 9, wherein the second channel is shaped to fixedly receive the obturator or stopper (claim 7).
Regarding claim 13, Mehta ‘056 teaches the cap of claim 1, wherein an axial dimension of the side body extends at an obtuse angle relative to the longitudinal axis (claim 3 and claim 8).
Regarding claim 14, Mehta ‘056 teaches the cap of claim 13, further comprising an obturator or stopper, and wherein the second channel is shaped to be selectively blocked in whole or in part by the obturator or stopper (claim 4).
Regarding claim 15, Mehta ‘056 teaches the cap of claim 14, wherein the obturator or stopper is adapted to be manipulated by hand to control the flow of air into the second channel (claim 5).
Regarding claim 16, Mehta ‘056 teaches the cap of claim 14, wherein the obturator or stopper is permanently connected to the side body (claim 6).
Regarding claim 17, Mehta ‘056 teaches the cap of claim 14, wherein the second channel is shaped to fixedly receive the obturator or stopper (claim 7).
Allowable Subject Matter
Claims 2-7, 10-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as satisfactorily addressing the 112(b) issues identified above, and the filing and approval of a terminal disclaimer. 
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed cap. 
The closest prior art is Lu, US 2009/0247941.
Regarding claim 2, Lu fails to teach among all the limitations or render obvious a cap as claimed, which includes wherein the cap defines a first plane through the first channel and the second channel, and a second plane orthogonal to the first plane, said first plane and second plane including the first longitudinal axis, and the second opening and the third opening are on a common side of the second plane, in combination with the total structure and function of the cap as claimed. 
Claims 3-7, 10-12 and 14-17 are allowable at least because they depend from claim 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                 

/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783